DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed on 9/26/22 has been entered in full.
Claims 1-3, 5, 6, 8-13, 21, 22, 42, 47-50, 52, 53, 55-60 and 62-64 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-3, 5, 6, 8-13, 21, 22, 62 and 63, in the reply filed on 9/26/22 is acknowledged.
Claims 42, 47-50, 52, 53, 55-60 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.--
The election of an scFv comprising SEQ ID NO: 83 as the species of anti-LIV1 antibody in the reply filed on 9/26/22 is also acknowledged. The specification indicates that SEQ ID NO: 83 is the scFv termed “CTX-975” (page 76). This species reads on each claim in the elected group. 
Claims 1-3, 5, 6, 8-13, 21, 22, 62 and 63 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
---The title of the invention is not descriptive, because it is directed to any type of anti-LIV1 immune cell cancer therapy, whereas the claims are directed to a t-cell comprising a chimeric antigen receptor comprising an anti-LIV1 antibody. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “T-CELL EXPRESSING ANTI-LIV1 CHIMERIC ANTIGEN RECEPTOR”. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the disrupted TRAC gene” in line 2. There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no recitation of a disrupted TRAC gene earlier in claim 12, or in the parent claim 1, to provide antecedent basis for the recitation.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 9-12, 21, 22, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The instant claims are directed to a product; specifically, an engineered T cell comprising a nucleic acid encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an ectodomain that binds specifically to LIV1, wherein the ectodomain of the CAR comprises an anti-LIV1 antibody. The specification teaches that LIV1 is a “member of the ZIP family of highly conserved transmembrane zinc transporter proteins” and “is expressed at elevated levels in estrogen receptor-positive breast cancer and tumors of the lymph nodes”, and further is “a desirable transmembrane protein for targeting cancer” (¶ 4). The specification teaches that the term chimeric antigen receptor “refers to an artificial immune cell receptor that is engineered to recognize and bind to an antigen expressed by tumor cells” (¶ 84). 
In independent claim 1, the anti-LIV1 antibody portion of the chimeric antigen receptor of the invention is limited structurally to being an antibody, but is otherwise defined only by its functionality; i.e., the ability to bind to LIV1. Thus, the claims are genus claims because they encompass use of a genus of antibodies having the required functionality in binding LIV1. However, a genus defined primarily by function, e.g., by binding activity, is not sufficiently described because it is only defined by what it does, rather than what it is; i.e., the specific structure of the modulator. It is only a description of a useful result rather than a description of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition". Furthermore, the decision of the Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g., LIV1) itself is not sufficient to provide a written description of the genus of antibodies binding to said target protein. 
Thus, in the instant case, written description of the genus of anti-LIV1 antibodies to be used in the claimed method may be satisfied through sufficient description of a relevant number of species encompassed by the genus. However, in contrast to the scope of the genus of anti-LIV1 antibodies to be used in the claimed method, the instant specification provides only limited examples of such. The specification teaches only a set of anti-LIV1 scFv molecules that each share the same CDRs; i.e., the scFv molecules designated 971, 973, 975, 977, 979, 974, 976, 978 and 972 (Figure 4 and 5). 
The human LIV1 protein, also known as ZIP6, exists in two forms, a long form of 755 amino acids, and a short form 433 amino acids (page 5 of Kim et al, 2021. Frontiers in Immunology 12: 1-12). The prior art recognizes that antibodies bind to epitopes of 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only); thus, even considering only continuous epitopes, the LIV1 comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 751-755 for the long form). While the general structure of an antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, even knowing the structure (CDRs) of one antibody does not allow the skilled artisan to predict the structure of other antibodies that bind to the same epitope or to the other epitopes in the same protein. The relevant art, Ferrara et al (2015. mAbs. 7(1): 32-41) teaches that there is substantial variation in the structure of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there are at least hundreds of different antibody structures that bind to a LIV1 protein of 433 or 755 amino acids, and the instant specification only provides one set of CDR from one antibody as an example of such. This single example is not sufficient to described the genus of anti-LIV antibodies to be used in the CAR of the claimed T-cell, because such is not representative of the full scope of what is encompassed. Per MPEP 2163, "A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.")
With respect to claim 11, this claim encompasses CARs encoded by a nucleic acid sequence that is at least 90% identical to SEQ ID NO: 49, 51, 104 or 108. As these sequences are each 1533 or 1539 nucleic acids in length, the genus of variants encompasses those with changes in up to 153 nucleic acids; i.e., 10% of the reference sequence. These changes can be spread out among different codons, and thus represent a genus of variants with up 153 amino acid changes in the encoded protein (if each mutation is in a different codon). Thus, this genus encompasses variants in which each of the amino acids of the CDRs of the anti-LIV1 antibody included in the CAR encoded by SEQ ID NO: 49, 51, 104 or 108 is completely changed, and the specification does not provide a description of any changes that can be made to these sequences and still retain binding to LIV1. Thus, while the sequences of SEQ ID NO: 49, 51, 104 and 108 each have written description, the genus of variants that are at least 90% identical to each of these sequences does not. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed anti-LIV1 antibodies to be part of the CAR of the claimed T-cell, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only an engineered T cell comprising a nucleic acid encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an ectodomain that binds specifically to LIV1, wherein the ectodomain of the CAR comprises an anti-LIV1 antibody, and wherein the anti-LIV1 antibody is an anti-LIV1 single-chain variable fragment (scFv) that comprises the CDRs of the VH set forth in SEQ ID NO: 90 and the VL set forth in SEQ ID NO: 88, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 10, 12, 21, 22, 62 and 63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chaudhary et al, WO 2018/102795, published 6/7/18 and claiming priority to 12/2/16. The earliest date to which the instant application claims priority is 11/7/18.
Claim 1 encompasses an engineered T cell comprising a nucleic acid encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an ectodomain that binds specifically to LIV1, wherein the ectodomain of the CAR comprises an anti-LIV1 antibody. The specification teaches that the term chimeric antigen receptor “refers to an artificial immune cell receptor that is engineered to recognize and bind to an antigen expressed by tumor cells” (¶ 84). 
Chaudhary teaches "synthetic immune receptor (SIR) polypeptides, polynucleotides, expression constructs and the use of immune effector cells (e.g., T cells, NKT cells) and stem cells engineered to express a synthetic immune receptor (SIR)" (¶ 2). Chaudhary further teaches "a recombinant polynucleotide encoding at least one synthetic immune receptor (SIR)" comprising "(a) a T-cell receptor (TCR) constant chain"; "(b) an optional linker", and "(c) one or more non-natural TCR antigen binding domains(s) selected from a group" including an antibody (¶ 10, pages 2-3). Chaudhary further teaches that "the non-natural TCR antigen binding domain(s) bind to one or more disease-associated antigens selected from a group" including LIV1 (¶ 10, pages 6-8). Chaudhary further provides a specific example of such an antibody that binds to LIV1; see Table 6B, which on page 136 provides the sequence of an anti-LIV1 scFv termed “mAb2”, and Table 5, which on pages 118 and 129 provides the VL and VH sequences of this antibody. Chaudhary further provides specific examples of SIRs comprising the anti-LIV1 antibody; see Table 7D, page 172 and Table 7E, page 191. See also claim 121 of Chaudhary, which in the alternative is directed to such an SIR comprising an antigen binding domain that binds to LIV1, and claim 178, which is in the alternative is directed to a composition comprising an immune effector comprising such an SIR. Chaudhary further teaches that, with respect to Liv1, the “Exemplary Disease Targeted by SIR” is “Breast or prostate cancer” (Table 9; page 236). 
The SIR polypeptides that comprise an anti-LIV antibody as taught by Chaudhary meet the limitations of the term “chimeric antigen receptor” as defined by the instant specification, as they are artificial immune receptors that are engineered to recognize and bind to an antigen expressed by tumor cells; i.e., LIV1. As such, Chaudhary teaches an engineered T cell comprising a nucleic acid encoding a CAR comprising an ectodomain comprising an anti-LIV1 antibody, and thus the teachings of Chaudhary anticipate claim 1.
Claims 2 and 12 limit the T cell of claim 1 to one further comprising a disrupted T cell receptor alpha chain constant region (TRAC) gene (claim 2) or wherein the nucleic acid encoding the CAR is inserted into the disrupted TRAC gene (claim 12). Chaudhary further teaches the SIR "may be inserted at the TCRα constant chain (TRAC) locus" (¶ 56, page 47). As such, the teachings of Chaudhary also anticipate claims 2 and 12.
Claim 3 limits the T cell of claim 1 to one further comprising a disrupted beta-2-microglobuilin (β2M) gene. Chaudhary further teaches that the immune effector cell can be "deficient in β2 microglobulin" (¶ 345, page 222). As such, the teachings of Chaudhary also anticipate claim 3. 
Claim 5 limits the T cell of claim 1 to one wherein the anti-LIV1 antibody is an scFv. Chaudhary further teaches that, in the alternative, the antigen-binding domain of the SIR of the invention can be an scFv (¶ 10, page 3), and, as set forth above for claim 1, also provides a specific example of an anti-LIV antibody that is an scFv. As such, the teachings of Chaudhary also anticipate claim 5.
Claim 6 limits the T cell of claim 5 to one wherein the anti-LIV1 scFv comprises the same VH and VL CDRs as a reference antibody, wherein the reference antibody is selected from a group including one comprising a VH of SEQ ID NO: 55 and VL or SEQ ID NO: 56, or a VH of SEQ ID NO: 90 and a VL of SEQ ID NO: 88. The specification at page 77 indicates that SEQ ID NO: 90 and 88 are the VH and VL sequences of the elected species of antibody under consideration, CTX-975 (SEQ ID NO: 83; see the section “Election/Restrictions” above). The specification shows the CDRs of SEQ ID NO: 83 in Figure 4. The anti-LIV scFv of SEQ ID NO: 12332 taught by Chaudhary comprises these same CDRs, as shown in the following alignment, where “Qy” is instant SEQ ID NO: 83 (CTX-975) and “Db” is SEQ ID NO: 12332 of Chaudhary, and the bolded sequences are the common CDRs:

Qy          1 DVVMTQSPLSLPVTLGQPASISCRSSQSLLHSSGNTYLEWYLQRPGQSPKPLIYKISTRF
              ||||||||||||||||||||||||||||||||||||||||| |||||||:||||||||||
Db          1 DVVMTQSPLSLPVTLGQPASISCRSSQSLLHSSGNTYLEWYQQRPGQSPRPLIYKISTRF

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPYTFGGGTKVEIK-GGGGSGG
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPYTFGGGTKVEIKRGGGGSGG

Qy        120 GGSGGGGSQVQLVQSGAEVKKPGASVKVSCKASGLTIEDYYMHWVRQAPGQGLEWMGWID
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGSGGGGSQVQLVQSGAEVKKPGASVKVSCKASGLTIEDYYMHWVRQAPGQGLEWMGWID

Qy        180 PENGDTEYGPKFQGRVTMTRDTSINTAYMELSRLRSDDTAVYYCAVHNAHYGTWFAYWGQ
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PENGDTEYGPKFQGRVTMTRDTSINTAYMELSRLRSDDTAVYYCAVHNAHYGTWFAYWGQ

Qy        240 GTLVTVSS 247
              ||||||||
Db        241 GTLVTVSS 248

As such, Chaudhary teaches an anti-LIV1 scFv comprising the same CDRs as the VH and VL sequences of SEQ ID NO: 90 and 88, and therefore anticipates claim 6.
Claim 9 limits the T cell of claim 1 to one wherein the CAR further comprises a CD28 costimulatory domain or a 41BB costimulatory domain. Chaudhary further teaches that “SIR-expressing effector cell” of the invention can further comprise a CAR with the same antigen-binding domain as the first SIR (¶ 367). Chaudhary further teaches that such a CAR may comprise a 4-1BB or CD28 costimulatory domain for modulation of SIR activity (¶ 367). As such, because Chaudhary teaches an SIR comprising an anti-LIV1 antibody, Chaudhary also further teaches a CAR comprising the same antigen-binding domain (i.e., an anti-LIV1 antibody) and a CD28 or 41BB costimulatory domain. As such, Chaudhary also anticipates claim 9.
Claim 10 limits the T cell of claim 9 to one that further comprises a CD3ζ cytoplasmic signaling domain. Chaudhary further teaches, that the CAR accompanying the SIR in the effector cell has a primary signaling domain that is a CD3z cytosolic domain (¶ 367, 368). As such, Chaudhary also anticipates claim 10.
Claim 21 limits the cell of claim 1 to one that is a human T cell. Chaudhary further teaches that the immune effector cell is a "human T cell" (¶ 19, page 28). As such, the teachings of Chaudhary also anticipate claim 21.
Claim 22 is directed to a population of cells comprising the T cell of claim 1, wherein at least 15% of the cells express the CAR. Chaudhary further teaches an SIR-modified T cell population that has a "transduced fraction of >20%" (¶ 634, page 345), which meets the limitation of "at least 15%". As such, the teachings of Chaudhary also anticipate claim 22. 
Claim 62 is directed to an engineered T cell produced by the method of claim 47, which is a T cell having a disrupted TRAC gene that expresses a CAR. This is met by the same teachings of Chaudhary described above that anticipate claim 2, and thus the teachings of Chaudhary also anticipate claim 62.
Claim 63 encompasses a population of cells comprising the T cell of claim 62. Chaudhary further teaches populations of T cells of the invention (e.g., ¶ 20, 21). As such, the teachings of Chaudhary also anticipate claim 63. 

Note
	No prior art has been identified that teaches or suggests an scFv comprising the specific amino acid sequence of 54, 70, 83 or 86, or a CAR encoded by the specific nucleotide sequence of SEQ ID NO: 49, 51, 104, 108, 63, 64, 107 or 111. 

Conclusion
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646